OPINION — AG — ** UNION GRADED SCHOOL DISTRICTS — ERECTION OF SCHOOL BUILDING ** THERE IS NO LAW (AS OF 1951) NOW IN EXISTENCE WHICH PROVIDES FOR THE PAYMENT OF BUILDING AID BY THE STATE TO THOSE DISTRICTS THAT WERE ENTITLED TO $2500.00 OR $1250.00, AS THE CASE MIGHT HAVE BEEN, FROM THE "UNION GRADED OR CONSOLIDATED SCHOOL DISTRICT FUND" THAT WAS CREATED BY 70 O.S. 261 [70-261] (PROCEEDS OF RENTAL LAND PROPERTY, FUNDS SET ASIDE, CONSTRUCTION OF SCHOOL BUILDINGS, UNION GRADED OR CONSOLIDATED SCHOOL DISTRICTS) CITE: 70 O.S. 4-1 [70-4-1], 70 O.S. 4-2 [70-4-2], 70 O.S. 261 [70-261] (J. H. JOHNSON)